Citation Nr: 1124298	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-40 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus. currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2007, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.

The Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge of the Board in February 2010.  Before that, he testified at an RO hearing in February 2010.  Transcripts of the hearings are contained in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's hearing before the undersigned in March 2011, he indicated that he has coordination problems causing him to drop keys and preventing him from cooking or getting out of the bath tub by himself, and that his hands are numb all the time.  He indicated during his February 2010 RO hearing that he urinates frequently, that he is impotent, and that he wants to open a claim for hearing loss.  Review of the record reveals that the RO severed service connection for urinary bladder impairment in October 2007, and that service connection is in effect for peripheral neuropathy of the Veteran's right and left hand, and of the Veteran's right and left lower extremity, with impairment in each extremity rated as 10 percent disabling, and for erectile dysfunction and hearing loss, each evaluated as noncompensable.  (See the October 2007 RO rating decision.)  This testimony, given during hearings on whether a TDIU is warranted, amounts to inferred claims for service connection for urinary frequency, for higher ratings for peripheral neuropathy of the upper and lower extremities bilaterally, for erectile dysfunction, and for hearing loss.  It can be inferred from the context of the testimony that the Veteran wishes to add these to his claim for TDIU as disabilities contributing to unemployability.  Accordingly, these claims are inextricably intertwined with the matter of TDIU and must be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  The Veteran also testified during his March 2011 hearing that he had just seen a VA physician for diabetes mellitus treatment, and that he was going again soon and was going to have ongoing treatment.  Accordingly, a request for all VA medical records of treatment the Veteran has received since January 2010, the date of the most recent treatment record of record, should be made.  38 C.F.R. § 3.159 (2010). 

Furthermore, a VA examination is necessary for the diabetes mellitus claim.  Examination reports from 2006, 2007, and 2009 for diabetes mellitus indicate that insulin is required but do not indicate that the Veteran's diabetes mellitus requires restricted diet and regulation of activities.  However, an October 2009 letter from Dr. A. A. Caraveo indicates that the Veteran requires insulin, restricted diet, and regulation of activities.  If this is true, a 40 percent rating is warranted under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  However, it is unclear when Dr. Caraveo last examined the Veteran, what criteria he used to determine that the Veteran requires regulation of activities, and whether the requirement of regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus itself is met.  The Veteran indicated during his March 2011 hearing that a doctor had restricted his activities due to peripheral neuropathy, not diabetes mellitus directly.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all VA medical records of treatment the Veteran has received since January 2010.  

2.  Appropriately notify the Veteran about, develop, and adjudicate the intertwined claims for service connection for urinary frequency and increased ratings for peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and hearing loss.  If the Veteran perfects appeals of those decisions, forward the appeals to the Board in accordance with the usual appellate procedures.  

3.  Schedule the Veteran for a VA examination for diabetes mellitus.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  

The examiner should identify all residuals attributable to the Veteran's service-connected diabetes mellitus.

The examiner should state whether or not the Veteran's diabetes mellitus requires regulation of activities (i.e., avoidance of strenuous occupational and recreational activities).  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, especially concerning regulation of activities.

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


